Exhibit 10.1

FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 13th day of
April, 2018 among:

(a)      COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the
“Borrower”);

(b)      the Lenders, as defined in the Credit Agreement, as hereinafter
defined; and

(c)      KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit and Security Agreement, dated as of December 21, 2017 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

1.      Amendment to Restricted Payments Covenant Provisions.  Article V of the
Credit Agreement is hereby amended to delete Section 5.15 therefrom and to
insert in place thereof the following:

Section 5.15. Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment, except that:

(a)        the Borrower may make Capital Distributions in cash in the form of
dividends or stock repurchases so long as each of the following conditions are
met (i) no Default or Event of Default shall have existed at any time in the
period of twelve (12) consecutive months ending on the date of such Capital
Distributions, or, after giving pro forma effect to such Capital Distributions,
thereafter shall begin to exist, (ii) no FCCR Testing Period shall then exist
or, after giving pro forma effect to such Capital Distributions, thereafter
shall begin to exist, and (iii) the aggregate amount of Capital Distributions
made by the Borrower shall not exceed (A) during any period of twenty-four
consecutive months ending on or prior to April 13, 2020, the total of
(y) Twenty-



--------------------------------------------------------------------------------

Two Million Five Hundred Thirty-Two Thousand Nine Hundred Sixty-Two Dollars
($22,532,962) minus (z) the aggregate amount of Capital Distributions made
pursuant to subpart (c) below, or (B) during any period of twenty-four
consecutive months ending thereafter, Ten Million Dollars ($10,000,000);

(b)        the Borrower may make Capital Distributions in cash in the form of
dividends or stock repurchases so long as no Default, Event of Default or
Heightened Testing Period shall exist immediately prior to or after giving pro
forma effect to such Capital Distribution; and

(c)        in addition to the Capital Distributions permitted pursuant to
subparts (a) and (b) above, the Borrower may make Capital Distributions in cash
in connection with that certain tender offer to occur on or about April 13, 2018
in an aggregate amount not to exceed Twenty-Two Million Five Hundred Thirty-Two
Thousand Nine Hundred Sixty-Two Dollars ($22,532,962).

2.      Closing Deliveries.  Concurrently with the execution of this Amendment,
the Borrower shall:

(a)        cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

(b)        pay all legal fees and expenses of the Administrative Agent in
connection with this Amendment and any other Loan Documents.

3.      Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrower or any law applicable to the
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower; (d) no Default or Event of Default exists, nor will any occur
immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) the Borrower is not aware of any claim or offset against, or defense or
counterclaim to, the Borrower’s obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of the Borrower in every respect, enforceable in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

4.      Waiver and Release.  The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, that, in each case, may
have arisen through the date hereof in connection with the Loan Documents or the
transactions contemplated thereby, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

5.      References to Credit Agreement and Ratification.  Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

6.      Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

7.      Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

8.      Severability.  Any provision of this Amendment that shall be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

9.      Governing Law.  The rights and obligations of all parties hereto shall
be governed by the laws of the State of New York.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

JURY TRIAL WAIVER.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

COMPUTER TASK GROUP, INCORPORATED

By:

 

 John M. Laubacker

 

John M. Laubacker

 

Chief Financial Officer, Treasurer & Senior

Vice President

KEYBANK NATIONAL ASSOCIATION

    as the Administrative Agent and as a Lender

By:

 

Jonathan Roe

 

Jonathan Roe

 

Vice President

 

Signature Page 1 of 2 to

First Amendment Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS
TRUST COMPANY

By: /s/ Michael Pick Name: Michael Pick Title: Vice President

 

Signature Page 2 of 2 to

First Amendment Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing First Amendment Agreement dated as of April 13, 2018. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

Each of the undersigned hereby waives and releases the Administrative Agent and
the Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, that, in each
case, may have arisen through the date hereof in connection with the Loan
Documents or the transactions contemplated thereby, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER.    EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND
AGREEMENT, THE AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

CTG OF BUFFALO, INC.

COMPUTER TASK GROUP
  INTERNATIONAL, INC.

By:   John M. Laubacker   John M. Laubacker   President

 

Signature Page to

Guarantor Acknowledgment and Agreement